UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 95-8548



GREGORY MARSHALL,

                                             Plaintiff - Appellant,

          versus

COMMISSIONER OF CORRECTION; RICHARD A. LANHAM,
SR.; G. NUTH, Warden; T. PURNELL, Chief of
Security; KAREN WOULDRIDGE, Case Worker; MAJOR
FORD; CAPTAIN WOULDRIDGE, JR.; M. ANDERSON,
Correctional Officer I; C. A. JACKSON, Remedy
Coordinator,
                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Walter E. Black, Jr., Senior District
Judge. (CA-95-334-B)

Submitted:   February 7, 1996           Decided:     February 29, 1996


Before MURNAGHAN and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Gregory Marshall, Appellant Pro Se. Audrey J. S. Carrion, OFFICE
OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
2
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Marshall v. Commissioner of Correction, No. CA-95-334-B (D.
Md. Nov. 21, 1995). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional
process.




                                                         AFFIRMED




                                3